DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II and Species B, a method of manufacturing a stretchable and flexible thermoelectric module and Fig. 6, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/20/2021.
Applicant’s election without traverse of Group I and Species A drawn to claims 1-13 in the reply filed on 12/20/2021 is acknowledged.
Examiner’s Comment
Claim 6 recites in lines 6-7 “wherein the thermoelectric material is located to abut on the thermoelectric material contact portions and electrically connected to the first or second electrode.” The grammar appears to be incorrect. Please consider changing the phrase to make grammatical sense.
Information Disclosure Statement
The information disclosure statement filed 06/07/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “both sides”, it is unclear what sides are being referred to since a thermoelectric material element has more than two sides. 
Claim 1 recites “one surfaces face each other” it is unclear what surfaces of the first and second electrode are being referred to, since there is more than a single surface of each electrode.
Claim 1 recites “the other surfaces” this term lacks antecedent basis.
Claim 4 recites “wherein the first and second elastic composites are copper electrodes” it is unclear how the composites can be the electrode. Further clarification and appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (KR 20150116187 A, Machine Translation).
	Regarding claims 1, 4, 9 and 10, Choi discloses a stretchable and flexible thermoelectric module comprising (see Fig. 9 [0007] and Abstract):
	a thermoelectric material (p or n-type, 25/26 [0040]);
	a first electrode and a second electrode (71/22 and 23, shown on top and bottom sides which face each other, which are deformable [0039], see Fig. 3, and further discloses 71 is formed of copper [0066] ),
	a pair of first elastic composites (91 see Fig. 9 [0071], shown on top and bottom that surrounds the electrodes) located to abut at least ports of the one surfaces that of the first and second electrodes, respectively; and 
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (KR 20150116187 A, Machine Translation) as applied to claims 1, 4, 9, and 10 above and in further view of Yoshimi (WO 2016/067171 A1).
Regarding claims 5-7, Choi discloses all of the claim limitations as set forth above.
In addition , Choi discloses that the first and second electrodes each comprise pair of thermoelectric material contact portions (71/22) which have a rectangular shape and a connection portion (see 23, Fig. 3) formed to have a curvature on a plane and configured to connected to the pair of thermoelectric material (25/26) contact portions to each other (see Fig. 9), wherein the thermoelectric is located to abut on the thermoelectric contact portions (71/22), and wherein the thermoelectric material is electrically connected to the first and second electrode contact portions, and wherein the first elastic composite is located to abut on at least a part of one surface of the connection portion (see 21, Fig. 7).
However, Choi does not disclose that the contact portions are a circular shape.

It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the rectangular contact portion shape of the first and second electrode of Choi so that they are circular shaped as disclosed by Yoshi because Yoshi discloses it is an equivalent contact portion shape to rectangular and also can ease manufacturing.
Regarding claim 8, modified Choi discloses all of the claim limitations as set forth above. 
However, Choi discloses not explicitly discloses that the connection portion has a width from 500 to 700 microns.
Choi discloses that the shape can have different widths as long as it does not affect the stretch ability  ([0061]).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the length of the connection portion to be within the range claimed because as disclosed by Choi one might prefer one shape over another as long as it does not detrimentally effect stretch ability based on purpose.
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (KR 20150116187 A, Machine Translation) as applied to claims 1, 4, 9, and 10 above and in further view of Nakamura (JP 2004-140064, Machine Translation).
Regarding claims 2 and 3, Choi discloses all of the claim limitations as set forth above.

Nakamura discloses an electrically insulating composite (See Fig. 8, layer 5) which includes an elastomer (2) can further include metal particle filler (10 and 11) which has a high thermal conductivity (see pg. 3, Best Mode) and further discloses that this increases heat transfer to the thermoelectric device (see pg. 5 explanation of Fig. 8). 
The size of particles and number of particles will affect both the conductivity and dispersibility within the elastomer. 
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify Choi by adding in a metallic filler to the composite layers as disclosed  by Nakamura to increase the thermal conductivity. 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the amount of filler as well as the size of metal particles of modified Choi to be within the range claimed because it will allow for one to optimize the thermal conductivity, electrical resistivity and the dispersibility of particles within the elastomer layers.
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (KR 20150116187 A, Machine Translation) as applied to claims 1, 4, 9, and 10 above and in further view of Kasichinula (US 2016/0336503 A1).
Regarding claims 11-12, Choi discloses all of the claim limitations as set forth above.
	However, Choi does not disclose that the thermoelectric module is within a glove.
	Kasichinula discloses a flexible thermoelectric device (Abstract) can be implemented in a wearable smart garment which includes gloves ([0217]-[0219]).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the thermoelectric module of Choi by implementing it into a wearable glove as disclosed by Kasichinula because it provide personal cooling or heating or provide a method of converting heat to electricity.
	Regarding claim 13, modified Choi discloses all of the claim limitations as set forth above.
	However, Choi does not disclose the specific position of the thermoelectric module in the glove.
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the positioning of the thermoelectric module within the glove of modified Choi so that it was placed near the finger portions because it will provide efficient heating to the extremities.
The mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726